—In an action to recover damages for personal injuries, the third-party defendant John W. Dolan, Jr., d/b/a John Dolan Insurance Agency appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated July 27, 1994, which denied his motion to sever the third-party action from the main action.
Ordered that the order is affirmed, with costs.
It appears that the court intends to try the third-party action first, so as to determine the question of insurance coverage. Thus, we see no improvident exercise of the court’s discretion in denying the motion to sever the third-party action (see, CPLR 603; see also, Harris v Manos, 181 AD2d 967). Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.